EXHIBIT 10.2

GUARANTY

GUARANTY, dated as of November 30, 2006 (as amended from time to time, the
“Guaranty”), made by New Century Financial Corporation (the “Guarantor”) in
favor of Goldman Sachs Mortgage Company (the “Buyer”), party to the Master
Repurchase Agreement dated November 30, 2006 by and among the Buyer, New Century
Mortgage Corporation, Home123 Corporation, New Century Credit Corporation and NC
Capital Corporation (each a “Seller” and, collectively, the “Sellers”) (as
amended from time to time, the “Repurchase Agreement”).

RECITALS

Reference is made to the Repurchase Agreement, pursuant to which the Buyer
agreed to enter into transactions with the Sellers upon the terms and subject to
the conditions set forth therein. It is a condition precedent to the obligation
of the Buyer to enter into Transactions with the Sellers under the Repurchase
Agreement, that the Guarantor execute and deliver this Affiliate Guaranty to the
Buyer.

Now, therefore, in consideration of the premises and to induce the Buyer to
enter into the Repurchase Agreement and engage in Transactions with the Sellers,
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Guarantor hereby agrees to guarantee in
accordance with the terms hereof each Seller’s obligations under the Repurchase
Agreement, as may be amended from time to time.

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein shall have the meanings given to them in the Repurchase
Agreement.

(b) “Obligations” shall mean all obligations and liabilities of each Seller to
the Buyer, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, or whether for payment or for
performance (including, without limitation, any Price Differential accruing
after the Repurchase Date for the Transactions and any Price Differential
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Seller,
whether or not a claim for post filing or post petition interest is allowed in
such proceeding), which may arise under, or out of or in connection with the
Repurchase Agreement, this Guaranty and any other document made, delivered or
given in connection therewith or herewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of counsel
to the Buyer that are required to be paid by the Sellers pursuant to the terms
of such documents) or otherwise.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guaranty. (a) The Guarantor hereby, unconditionally and irrevocably,
guarantees to the Buyer and its successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Sellers when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Buyer in enforcing, or obtaining advice of counsel in respect
of, any rights with respect to, or collecting, any or all of the Obligations
and/or enforcing any rights with respect to, or collecting against, the
Guarantor under this Guaranty.

(c) No payment or payments made by any Seller, the Guarantor, any other
guarantor or any other Person or received or collected by the Buyer from the
Sellers, the Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full and the Repurchase Agreement is
terminated.

(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Buyer on account of its liability hereunder, it
will notify the Buyer in writing that such payment is made under this Guaranty
for such purpose.

3. Right of Set-off. Upon the occurrence of any Event of Default, the Guarantor
hereby irrevocably authorizes the Buyer at any time and from time to time
without notice to the Guarantor, any such notice being expressly waived by the
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer to or for the credit or the account of the Guarantor, or any
part thereof in such amounts as the Buyer may elect, against and on account of
the obligations and liabilities of the Guarantor to the Buyer hereunder and
claims of every nature and description of the Buyer against the Guarantor, in
any currency, whether arising hereunder, under the Repurchase Agreement, any
promissory note, or otherwise, as the Buyer may elect, whether or not the Buyer
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Buyer shall notify the Guarantor
promptly of any such set-off and the application made by the Buyer, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Buyer under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Buyer may have.

4. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against the Sellers or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Sellers or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Sellers on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. The Guarantor hereby subordinates all of its
subrogation rights against the Sellers to the full payment of Obligations due
the Buyer under the Repurchase Agreement for a period of 91 days following the
final payment of the last of all of the Obligations under the Facility
Documents. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the Buyer,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Buyer in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Buyer, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Buyer may determine.

5. Amendments, Etc. with Respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Buyer may be rescinded by the Buyer and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Buyer, and the Repurchase Agreement and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Buyer shall not have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on any Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from a Seller or any such other guarantor or any release of
any Seller or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
the Guarantor. For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.

6. Guaranty Absolute and Unconditional.

(a) The Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty, the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty; and all dealings between the Sellers and the Guarantor, on the one
hand, and the Buyer, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty.

(b) The Guarantor hereby expressly waives all set-offs and counterclaims and all
diligence, presentments, demands for payment, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, notices of sale, notice of default or nonpayment to
or upon the Sellers or the Guarantor, surrender or other handling or disposition
of assets subject to the Repurchase Agreement, any requirement that the Buyer
exhaust any right, power or remedy or take any action against the Seller or
against any assets subject to the Repurchase Agreement, and other formalities of
any kind.

(c) The Guarantor understands and agrees that this Guaranty shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity, regularity or enforceability of the Repurchase Agreement,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Buyer, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
a Seller against the Buyer, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Sellers or the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Sellers from the Obligations, or of the Guarantor from this
Guaranty, in bankruptcy or in any other instance.

(d) When pursuing its rights and remedies hereunder against the Guarantor, the
Buyer may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Sellers or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from the Sellers or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Sellers or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Buyer against the Guarantor.

(e) This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Buyer, and
its successors, indorsees, transferees and assigns, until all the Obligations
and the obligations of the Guarantor under this Guaranty shall have been
satisfied by payment in full and the Repurchase Agreement shall be terminated,
notwithstanding that from time to time prior thereto the Sellers may be free
from any Obligations.

(f) The Guarantor waives, to the fullest extent permitted by applicable law, all
defenses of surety to which it may be entitled by statute or otherwise.

7. Reinstatement. The Obligations of the Guarantor under this Guaranty, and this
Guaranty, shall continue to be effective, or be reinstated, as the case may be,
and be continued in full force and effect, if at any time any payment, or any
part thereof, of any of the Obligations is rescinded, invalidated, declared
fraudulent or preferentially set aside or must otherwise be restored, returned
or repaid by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of a Seller or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, a Seller or the Guarantor or any substantial part of its or their
property, or for any other reason, all as though such payments had not been
made.

8. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Buyer in U.S. Dollars without set-off or counterclaim.

9. Event of Default. If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, the Guarantor agrees that, as between the
Guarantor and the Buyer, the Obligations may be declared to be due for purposes
of this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any such declaration as against a Seller and that,
in the event of any such declaration (or attempted declaration), such
Obligations shall forthwith become due by the Guarantor for purposes of this
Guaranty.

10. Representations and Warranties; Covenants.

(a) The Guarantor represents and warrants that (i) it is duly authorized to
execute and deliver this Guaranty, to perform its obligations hereunder and has
taken all necessary action to authorize such execution, delivery and
performance; (ii) the person signing this Guaranty on its behalf is duly
authorized to do so on its behalf; (iii) this Guaranty is a legal, valid and
binding obligation of it, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, or similar debtor/creditor laws
and general principles of equity and public policy; (iv) no approval, consent or
authorization of this Guaranty from any federal, state, or local regulatory
authority having jurisdiction over it is required or, if required, such
approval, consent or authorization has been or will be obtained, prior to the
initial Transaction; (v) the execution, delivery, and performance of this
Guaranty will not violate any law, regulation, order, judgment, decree,
ordinance, charter, bylaw, or rule applicable to it or its property or
constitute a default (or an event which, with notice or lapse of time, or both
would constitute a default) under or result in a breach of any material
agreement or other material instrument by which it is bound or by which any of
its assets are affected; (vi) it has received approval and authorization to
enter into this Guaranty pursuant to its internal policies and procedures;
(vii) this Guaranty is not entered into in contemplation of insolvency or with
intent to hinder, delay or defraud any creditor and (viii) it has examined and
comprehends the Repurchase Agreement in its entirety.

(b) The Guarantor represents, warrants and covenants to the Buyer that as of the
date of this Guaranty and as of the date of any Transaction under the Repurchase
Agreement and at all times while this Guaranty and any Transaction under the
Repurchase Agreement are in effect or there are Obligations outstanding:

(i) Performance of Guaranty. The Guarantor does not believe, nor does it have
any reason or cause to believe, that it cannot perform each and every covenant
contained in this Guaranty on its part to be performed;

(ii) Guarantor Not Insolvent. The Guarantor is not, and with the passage of time
does not expect to become, insolvent; and

(iii) Ownership of Seller. The Guarantor is now, and will remain, the direct or
indirect owner of 100% of the common stock of the Sellers.

(c) The Guarantor covenants and agrees that it shall not consolidate with or
merge into, or transfer all or substantially all of its assets to, another
entity (or permit the occurrence of same) unless the resulting surviving or
transferee entity (a) is a corporation organized under the laws of the United
States of America or political subdivision thereof; (b) assumes all the
obligations of the Guarantor under this Agreement pursuant to an agreement
reasonably satisfactory to the Buyer or by law; (c) such merger, consolidation
or asset transfer has received the prior written approval of the regulatory
authorities having jurisdiction over such transaction; and (d) the Buyer
receives as part of the aforementioned agreement assurances from such entity
prior to the proposed merger, consolidation or asset acquisition, reasonably
satisfactory to the Buyer, that such entity would not, following such proposed
transaction, present an unacceptable credit risk to the Buyer and would be an
entity able to faithfully perform under the terms of this Guaranty.

11. Notices. All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by telex or telecopy) delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages of the
Repurchase Agreement, or, with respect to the Guarantor, at the “Address for
Notices” specified below its name on the signature page hereof); or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All such communications shall be deemed to have been
duly given when transmitted by telex or telecopy or personally delivered or, in
the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

12. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and thereof and there are no promises or
representations by the Buyer relative to the subject matter hereof or thereof
not reflected herein or therein.

14. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the Buyer,
provided that any provision of this Guaranty may be waived by the Buyer.

(b) The Buyer shall not by any act (except by a written instrument pursuant to
Section 14(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Buyer,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Buyer would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

15. Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

16. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Buyer and its
successors and assigns. This Guaranty may not be assigned by the Guarantor
without the express written consent of the Buyer.

17. Governing Law. This Guaranty shall be governed by New York law without
reference to its choice of law doctrine.

18. SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE OTHER REPURCHASE DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE
PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

19. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE BUYER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER REPURCHASE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.

New Century Financial Corporation
a Maryland corporation

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President

By: /s/ Brad A. Morrice
Name: Brad A. Morrice
Title: President and CEO

2